4th GRADE FILMS INKS DISTRIBUTION DEAL WITH VANGUARD CINEMA Los Angeles, California – March 22, 2010 – 4th Grade Films, Inc. (OTCBB: FHGR-News) has signed a distribution agreement for the Company’s feature film, Four Stories of St. Julian, with Vanguard Cinema. Vanguard has the exclusive right to distribute the film in all DVD, digital and television markets in the United States, Puerto Rico, and Canada. “Four Stories of St. Julian is a unique and well made film showcasing strong new talent, we look forward to having it on our 2010 slate,” said Freyr Thor, CEO Vanguard Cinema. Vanguard Cinema is the 6th largest Direct to DVD Release Studio in the United States. “We’re excited to sign with a distributor that has the reputation and experience of Vanguard,” remarked Shane Thueson, Vice President of 4th Grade Films. About 4th Grade Films, Inc. 4th Grade Films is an independent production company, engaged in developing content, securing financing, producing, marketing, and distributing independent films.
